Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 10 November 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith

Atkinson Novemr. 10th. 1810
I know that my Dear Sister, will rejoice to hear that the kind Healer of the sick, has  again restored my Health, so far as to enable me to take charge of my domestic affairs, & I hope, render some essential service to the youthful family, which is ever alloted to my care—
My attentive faithful Lydia, is fulfilling your Predictions, & has recovered beyond probability, has becomes as swift-footed as Camilla, & as cheerful as one, who enjoys a native sweet Temper, & an Heart regulated by unerring Truth, the genuine Precepts of the Gospel—
A Cough is natural, or become so, to Lydia, but not to me; I do not remember having any, before this but the hooping cough, when I was a Child, & it has taken much of the little flesh, I had. & Mr Peabody does not like either of us to be exposed to Eurus; or rough Boreas lest we should be taken up, & carried off as lightly, as is the Gossomore, & be tossed hither, & thither, worse than ever poor Sancho, was in the Blanket.
This year Borcas, has proved a dread Usurper—I hope, his reign will not extend over half the year. The gentle Zepher, dares not, scarce whisper breathe her plantive Sighs, though the cruel spoiler has “spread his wide Domain, & made desolate her vegetable Kingdom.” The Birds, the feathered Tenants of the Grove, affrighted at his keen glance, & grim aspect, all collect, find that they are proscribed, exiled, seek a milder Clime, & a serener Sky—
Disrobed, dismantled, are all the numerous Tribes of Pomona; & Ceres, whom a kind Providence had hitherto protected, & upon whom he had dispersed his Benefits, with a liberal hand, now hides her golden Vest, Veils her blushing Honours, sinks beneath his Tower, enclosed in icy Bands—
But I will quit Metaphor, lest you should think my Lungs, were not the only part affected, in my late Sickness—
I regret my Sister, the Breach which is made in the Quincy Circle of Friends, by the Death of Mr Black. He appeared to be an attentive kind Husband, & a good Citizen—Mrs Black, must greatly feel the loss, & more solotary, than if he had left Children to bear a part in her Sorrow, & that could soothe, & protect her—But a Widow, has gracious Promises, to console, & upon which to place her Trust. May both she, & the worthy amiable Mrs Cushing, experience those consolations; with which the Scriptures abound, & feel that heartfelt pleasure from a retrospect of her own conduct, & his Virtues, which must be the result of such a long, undeviating series of Duty, performed with such evident Fidelity, & conjugal Affection.
Who that had ever seen, & known this happy Pair, could slight, and deride the Nuptial State. It pleased Heaven to protract the Judge’s usefulness, with his length of Days—continued them blessings to each Other, & Benefactors to the Widow, & the Fatherless, for many succeeding years; till at last, he feels the inevitable Doom, & is himself, summoned, to appear at the Tribunal of unerring Justice, where they, who have been eminent for “righteousness, shall shine as the brightness of the Firmament—
My Sister, “Our dying Friends come o’er us like a cloud,” Within one year, three of those youths, who have been Boarders in my Family, & for whom I have felt affectionately interested, are gone down to the silent mansions of the Dead.—My much esteemed, much loved William Hooper is of the number, & is a recent influence of the uncertainty of all Sublimary Expectations—His Parents, & Friends, had built their Hopes upon him—“But He, who builds on less than an immortal Base, fond as he seems, condemns his Joys to Death”—Yet how apt are we to look upon our Children, as the solace, & comfort of our Days, & the firm Prop of our declining years, though every week brings us some new instance, that the Spider’s most attenuated thread, is Cord, is Cable, to man’s tender tie, on earthly Bliss”—his fairest prospects His clustering Hopes are blasted, his fairest prospects, like the flower of the field are cut down—I mourn the loss, & cannot but participate in the Grief, which pervades the Sons of Harvard, under their repeated Bereavements, of some of their most rising Characters, & to which, through the Medium of the Lyceum, they have borne most honourable Testimony—Hoopers firm & amiable Deportment, the diligence with which he applied his intellectual Talents,—the Virtues of his benevolent heart, & the rectitude of his Principles, all united to conciliate the affections, & render him a most engaging, lovely Youth—I participate too in his Parents’ Grief, for I loved him much—In the Vacation, each day I expected him here—but his purposes were cut off, by being seized with a nervous Fever, when no fond Parents fervent Petitions, nor dear Relatives weeping around his Bed, could avert the fatal Shaft—His young Soul has winged its way, I trust, where Seraphs gather Immortal Joys—
Since my last letter to you, my Son, has been to see me, with little Elizabeth Foster, & made me a most comforting Visit—Only my apprehensions are heightened, respecting his becoming a confirmed Old-Batchelor, in the most extensive sense of the word—O! how solotary his Joys—how lessened his happiness, & the delights of domestic Relievement. But I must Submit to my Lot, though my family should become extinct—I do my dear Sister, greatly rejoice to hear of the President’s, (whose worth no epithet can enhance) & of your Health—May you both live to see your eldest Son return,  amiable only Daughter,  & all your beloved Children collect once more around your Table—& be blessed with the continueance of eminent Usefulness, while you behold the completion of many Autumnal Seasons, ‘till at some far distant period, your immortal Spirits may be freed—be as the Angels where Love, & Bliss forever reign—

E Peabody